NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LAMERCIER FIENELICE,                            No.    19-72709

                Petitioner,                     Agency No. A209-156-173

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Lamercier Fienelice, a native and citizen of Haiti, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Fienelice

failed to demonstrate that the harm he experienced or fears was or would be on

account of a protected ground. See Madrigal v. Holder, 716 F.3d 499, 506 (9th

Cir. 2013) (noting that “mistreatment motivated purely by personal retribution will

not give rise to a valid asylum claim”); Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group”). We lack jurisdiction to review Fienelice’s contention

as to a pattern and practice of persecution against landowners in Haiti. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (generally requiring exhaustion

of claims before the agency). Thus, Fienelice’s asylum claim fails.

      In his counseled opening brief, Fienelice does not raise any challenge to the

agency’s determination that he failed to establish eligibility for withholding of

removal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).


                                          2                                      19-72709
      Substantial evidence also supports the agency’s denial of CAT relief because

Fienelice failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Haiti. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Fienelice’s contention that the agency erred in its legal analysis or ignored

evidence fails. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(agency adequately considered evidence and sufficiently announced its decision).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    19-72709